 ST. JOHN'S CONSTRUCTION CORPORATIONSt. John's Construction Corporation and UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Cases 29-CA-7666 and29-CA-7677September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 28, 1981, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In finding that President Lukas and Production Manager Golden un-lawfully interrogated and threatened employee Overton, the Administra-tive Law Judge inadvertently stated that former Supervisor Middletonalso engaged in such activities. In describing the arrangement wherebyformer Supervisor Rogers purchased his truck from Respondent, the Ad-ministrative Law Judge stated he paid 20 percent of his weekly revenuesor at least $300 a week, rather than the lesser of these two amounts. Indescribing the July or August 1979 discussion between Lukas and Rogersregarding the possibility of subcontracting, the Administrative LawJudge stated that Lukas told Rogers to let it slide, rather than thatRogers let it slide. These inadvertent errors are insufficient to affect ourdecision.2 In adopting the Administrative Law Judge's conclusion that Re-spondent's discharge of 19 employees on January 2, 1980, and subsequentsubcontracting of its work violated Sec. 8(aXI) and (3) of the Act, weemphasize that Respondent took this action not only because it wasaware of the employees' interest in affiliation with the Carpenters andsought to avoid the anticipated consequences of their further union activ-ity on behalf of the Carpenters, but also, as with the threats and promisesit made in violation of Sec. 8(aXI), because it opposed union organizationgenerally.In his Conclusion of Law 3, the Administrative Law Judge found thatSupervisors Lukas, Golden, Middleton, and Murray made certain unlaw-ful promises of benefits in November and December 1979, in violation ofSec. 8(aXl) of the Act. However, the record evidence shows that onlyLukas engaged in such activity, and only in December 1979. Further-more, although the Administrative Law Judge found that Lukas violatedSec. 8(aXl) by creating an impression of surveillance, he failed to includethis finding in his Conclusions of Law or to provide a remedy therefor inhis recommended Order. We shall amend his Conclusions of Law andrecommended Order accordingly.' Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation. 250NLRB 146 (1980).258 NLRB No. 67AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 4 and 5:"4. Respondent, by statements of its SupervisorLukas in December 1979, wherein it offered andpromised employees increased medical benefits, jobadvancement opportunities, and opportunities tomake more money, in order to induce them to re-frain from supporting or giving assistance to any ofthe said labor organizations, made unlawful prom-ises of benefits in violation of Section 8(a)(1) of theAct."5. By warning and directing its employees, inNovember and December 1979, to refrain from be-coming or remaining members of the CarpentersUnion or Local No. 1, by threatening to go out ofbusiness, close the plant, subcontract unit oper-ations, and discharge employees, and by creatingthe impression of surveillance of the employees'union activities, in order to have such employeesrefrain from giving support or assistance to theabove labor organizations, or either of them, Re-spondent violated Section 8(a)(l) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,St. John's Construction Corporation, Hempstead,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) Warning, directing, or threatening its em-ployees with discharge, plant closure, subcontract-ing of work, or other reprisals, and creating the im-pression of surveillance of its employees' union ac-tivities, in order to cause them to refrain from be-coming or remaining members of any labor organi-zation or giving such labor organization their sup-port or assistance."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of Local No. 1, Insulation,Siding, Home Improvements Union, or United471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or either of them, or anyother labor organization, by subcontractingwork, discharging our employees, or in anyother manner discriminating against them inregard to their wages, hours, hire, or tenure ofemployment, or any other term or condition ofemployment.WE WILL NOT coercively interrogate ouremployees.WE WILL NOT promise our employees medi-cal benefits, job advancement opportunities, orother improvements in their working condi-tions to induce them to refrain from engagingin or supporting union activities.WE WILL NOT warn, direct, or threaten ouremployees with discharge, plant closure, sub-contracting, or other reprisals or create the im-pression of surveillance of our employees'union activities, in order to cause them to re-frain from becoming or remaining members ofany labor organization or giving any labor or-ganization its support or assistance.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer to the employees namedbelow immediate and full reinstatement totheir former jobs, without loss of seniority orother privileges, or, if such jobs no longerexist, to substantially equivalent jobs, and WEWILL make them whole for any loss of pay,with interest, they may have suffered becauseof their being unlawfully discharged:Richard O'KeeffeGary RogersJoseph BaladoPablo SotoThomas BarcenaD. McIntoshTom TaggartMilton MooneyMichael PhillipsRobert RomeoFred KirkRich FordhamStephen PellegrinoRichard BennettMichael McHenryRudolph HarperJames WilliamsThomas QuinnBenjamin FaronKenneth LukasWE WILL reestablish our service and truck-ing operations as such operations existed onand before January 2, 1980, severing, if neces-sary, our subcontracting agreements and oper-ations.ST. JOHN'S CONSTRUCTION CORPORA-TIONDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thisconsolidated proceeding was heard in Brooklyn, NewYork, on January 12 and 13, 1981. The charge in Case29-CA-7666 was filed and served by the United Brother-hood of Carpenters and Joiners of America, AFL-CIO(herein called the Carpenters Union or Carpenters), onDecember 26, 1979. The charge in Case 29-CA-7677was filed and served by the Carpenters Union on Janu-ary 3, 1980. On February 29, 1980, the Regional Direc-tor for Region 29, National Labor Relations Board,Brooklyn, New York, acting for and on behalf of theGeneral Counsel, issued a consolidated complaint alleg-ing violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, wherein St. John'sConstruction Corporation, herein called Respondent, en-gaged in various acts of independent violation of Section8(a)(1) including coercive interrogation of, unlawfulpromises of benefits and unlawful warnings of discharge,plant closure, subcontracting, and other reprisals against,its employees. The complaint also alleges violation ofSection 8(a)(3) and (1) in Respondent's unlawful dis-charge of two employees (Salvator Palisi and RichardO'Keeffe, respectively) on December 7 and 8, 1979;' theunlawful discharge on or about January 2, 1980, of 13named employees (at the hearing, by amendment, thenumber was increased to 19 named employees); and Re-spondent's entering into subcontracting agreements on orabout January 2, 1980, in furtherance of the unlawful dis-charge of its 19 employees.With Respondent and the General Counsel representedby counsel at the hearing, the parties were provided op-portunity to present written and oral evidence, to makeargument and motions on the record, to call, examine,and cross-examine witnesses, and, at the conclusion ofthe hearing, to make closing argument. Counsel for Re-spondent and the General Counsel did make oral argu-ment. No post-hearing briefs were submitted althoughopportunity therefor was provided.Upon the entire record, including my careful observa-tion of the witnesses as they testified, I make the follow-ing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I findthat Respondent, a New York corporation with a placeof business at 127 Bedell Street, County of Nassau,Town of Hempstead, New York, is engaged in the busi-ness of installing home insulation and related services.During the year preceding issuance of complaint, a rep-resentative period of its annual operations, Respondentderived gross annual revenue in excess of $500,000 andpurchased goods and materials valued at in excess of$50,000 from enterprises located in the State of New' The allegation regarding Palisi's unlawful discharge was withdrawnat the hearing.472 ST. JOHN'S CONSTRUCTION CORPORATIONYork which enterprises received said goods and materi-als in interstate commerce directly from States of theUnited States other than the State of New York. At thehearing, Respondent admitted and I find that, at all mate-rial times, it was an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, and Respondent admits, thatthe above-captioned United Brotherhood of Carpentersand Joiners of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.The complaint alleges, but Respondent denies, thatLocal No. 1, Insulation, Siding and Home ImprovementsUnion, herein called Local No. 1, is a labor organizationwithin the meaning of Section 2(5) of the Act.Joseph S. Brown, at the time of the hearing presidentand business manager of Local 1038, United Brother-hood of Carpenters, testified that in September 1979 heorganized Local No. 1, whose purpose was to organizeand represent employees of employers engaged in the in-sulation and siding installation business in order to givethem a bargaining agent and provide them with benefitsincluding hospitalization insurance and higher wagerates. Concerning this purpose, he contacted an officialof the Carpenters Union, Joseph Lia, and met with himin early October 1979. As early as that time, Brown wasseeking affiliation with the Carpenters Union, but decid-ed in the meantime to form Local No. 1. In October1979, Lia told him to print Local No. I cards to be dis-tributed among employees and told him what to place onthe cards. These cards were printed in or about October1979 (G.C. Exh. 2) and provide, inter alia, that the signerdesires to become a member of and designates Local No.I, to represent the signer in all negotiations for collectivebargaining and better working conditions. In Novemberand December 1979 and thereafter, Local No. 1 heldmeetings of employees wherein they discussed benefitsand wage rates. As a consequence of these meetings andthe distribution of membership application cards amongthe employees of Respondent, on November 26, 1979,Local No. I filed a petition for certification of repre-sentative in Region 29 naming Respondent as the em-ployer and requesting certification as statutory repre-sentative of its insulation employees at the 127 BedellStreet, Hempstead, New York, location. In view of myfindings that Local No. 1 existed for the purposes of or-ganizing and representing employees, including those ofRespondent, for improvement in their working condi-tions, including wages and hospitalization, and, indeed,held meetings among employees to discuss, and filed apetition for certification to secure, these aims, I concludethat Local No. 1, at all times material on and after Octo-ber 1979 and through January 1980, in the absence ofcontrary evidence, was a labor organization within themeaning of Section 2(5) of the Act. N.L.R.B. v. CabotCarbon Company and Cabot Shops, Inc., 360 U.S. 203(1959).11. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince its inception in or about 1976 Respondent hasbeen engaged principally in the business of injecting insu-lation, principally urea-formaldehyde foam, into the wallspaces of residential and commercial buildings. In theperiod following August 1979, it operated five trucks,each of which ordinarily carried a foreman and four, butsometimes five, employees. Respondent's five foremen,Ed Murray, Gene Middleton, Ron Rogers, Bob Bennett,and Bob Macheski, employed in the period Augustthrough December 1979, were admitted to be supervisorsand Respondent's agents within the meaning of the Act.Above them in Respondent's hierarchy, admitted to besupervisors and Respondent's agents within the meaningof the Act, were Tim Golden, Respondent's productionmanager; Michael Mard, the general manager; and final-ly, Respondent's president and chief operating officer,Sidney Lukas.In December 1979 and early January 1980, prior tosubcontracting out its insulation work, as later describedherein, Respondent had about 19 employees engaged inthe installation of insulation and two other employeesused as "service men." The two service men, Toma-cheski and Overton, were troubleshooters who did notwork regularly on insulation jobs, but went to those jobswhen trouble arose where they made various repairs andcorrections in the work.Respondent stipulated that its employees engaged ininsulation were paid on a daily average basis of $50 andthat the service men were paid about $60 per day. It wasstipulated by the parties that 26 employees signed LocalNo. I cards on and between November 19 and 21, 1979.2These cards were used to support a petition for certifica-tion filed on November 26, 1979, by Local No. I in Case29-RC-4791. Respondent concedes that within severaldays after the filing of this petition Lukas knew of unionactivity among its employees.It was also stipulated that, on December 10 and 11, 18of its employees signed cards for the Carpenters Union;and that on January 3, 1980, the Carpenters Union, inCase 29-RC-4839, filed a petition for certification asstatutory bargaining representative of all of Respondent'sproduction and maintenance shipping and receiving em-ployees, including truckdrivers, employed at the BedellStreet, Hempstead, New York, location.It is uncontested that on December 31, 1979, after ahearing, the Regional Director for Region 29 issued aDecision and Order in Case 29-RC-4791 wherein he dis-missed the petition filed by Local No. 1, principally onthe ground that the direct or indirect ownership interestsof Brown, Local No. I business agent, in a competingbusiness constituted a sufficient conflict of interest as todisqualify the petitioner from representing the employeesof Respondent (Resp. Exh. 1).3 The Regional Director's2 The record does not account for the number of unit employees onthese dates in November 1979.3 The Regional Director, inter alia, cited Bausch d Lomb Optical Com-pany, 108 NLRB 1555, 1559 (1954). As a matter of logical and legal se-Continued473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisposition did not relate to the question of whetherLocal No. I was a labor organization within the meaningof the Act. The Regional Director's Decision and Order,however, does disclose that, at the hearing, Local No. Imoved to amend its petition to show its affiliation withthe Carpenters Union. The motion was denied at thattime because the affiliation had not been "consummated."In addition, the decision notes that Local No. I submit-ted a post-hearing exhibit, a letter dated December 7,1979, from Joseph Lia, as above noted an agent of theCarpenters Union, which states that a Carpenters Unioncharter had not been yet issued to Local No. 1 but was"in the process of being issued" (Resp. Exh. 1, p. 3, fn.2).As above noted, in or about November 19 through 21,1979, 26 membership cards were distributed among andsigned by employees for Local No. 1, chiefly throughemployees Salvator Palisi and Richard O'Keeffe.Brown testified that after the petition was filed in Case29-RC-4791 on November 26, 1979, when he telephonedLukas at Lukas' office, identified himself as the businessagent of Local No. 1, told Lukas that he was organizingRespondent's employees, and requested that they sitdown and negotiate, Lukas told him that there would beno negotiations and that there would be no union in hisshop. Brown testified that he was "pretty sure" that thiswas the substance of the conversation. Lukas denied anysuch conversation at any time with that subject matterbut admitted that there was a conversation in Februaryor March in which Brown asked his cooperation withregard to certain industry matters. My observation ofBrown as he testified and the tenor of his recollection ofthis conversation ("pretty sure") might ordinarily leadme to discredit Brown and credit Lukas' denial. Theclear preponderance of other credible evidence, howev-er, would lead me to credit Brown. Samuel Ruggiano,general representative of the Carpenters Union, crediblytestified that, in December 1979, Brown told him that hehad telephoned Lukas; that Lukas told him that therewould be no union in Respondent's plant and that Brownwould not represent anybody in the plant. Since nothingin this conversation related to any alleged unfair laborpractice and since the General Counsel's purpose inproving the conversation would show only Respondent'snotice of union activity among its employees and itsanimus, both of which appeared without denial on thisrecord, I need not resolve the credibility issue posed byBrown's testimony, partially corroborated by Ruggiano,and Lukas' denial.4I. Alleged independent 8(a)(1) violationsThe complaint alleges that, in or about the middle ofDecember 1979, Respondent, by its president, Lukas, en-gaged in acts of unlawful interrogation, made unlawfulquence, had the Regional Director decided that Local No. I was not astatutory labor organization, he would not have reached the conflict-of-interest issue.I do, however, credit Ruggiano's testimony that he met with Brownin late November 1979, at the office of Local 385 of the CarpentersUnion in New York and that he thereafter met with Brown at a unionmeeting called by Brown on December 10, 1979, when the Carpenterscards were executed, as above noted.promises of benefits, engaged in unlawful warnings andthreats to employees relating to their being discharged,plant closure, and subcontracting if they engaged inunion activities or assisted Local No. 1 or the Carpen-ters.Various of Respondent's employees credibly testified,without contradiction, concerning unlawful acts of Lukasand other of Respondent's supervisors. Thus, RudolphHarper, an insulation installer, testified that, after hesigned his Local No. 1 card on November 21, 1979, butbefore Lukas' December 10, 1979, speech to all employ-ees (as described below), Production Manager TimGolden called him into the office at or about 7:30 p.m.and asked him what was his position on the Union.When Harper told him that he did not know, Goldentold him, "You could get hurt," and that Respondentwas "unorganized and the Union is not coming in."5Ifind that Golden's statements to Harper constituted coer-cive interrogation and threats of reprisal in violation ofSection 8(a)(1) of the Act. The fact that these matterswere not specifically alleged in the complaint is immate-rial since they were fully litigated without objection byRespondent.Similarly, Harper testified that, the morning after hisconversation with Golden, Supervisor Gene Middletonasked if he had signed a card, and when Harper evadedthe question, told him to get together with coemployeesand "back off the union"; that the Union does nothingbut "break" companies. Middleton also said that Harperwas "going nowhere [with the Union]" and that "you'regoing to be on the outside." Although this matter, as inthe case of Golden's interrogations and threats toHarper, was not specifically alleged in the complaint, itwas fully litigated without objection by Respondent andI find that Middleton's statements, like Golden's repre-sent coercive interrogation with regard to Harper havingsigned a card as well as a warning of reprisals, includingdischarge, if Harper and the other employees persisted intheir support of Local No. 1, all in violation of Section8(a)(l) of the Act.Lastly, Chester Overton, a serviceman, credibly testi-fied6that in or about the morning of November 28, 1979,about I week after he signed his card for Local No. I onNovember 21, Supervisor Tim Golden told him thatPresident Lukas wanted to see him in his office. He wentinto Lukas' office where Lukas asked him if he hadsigned a union card and told him not to be afraid of an-swering because Lukas knew the names of some of thepeople who had signed the cards. After Overton falsely5 Such testimony tends to corroborate Brown's testimony concerninghis late November 1979 telephone conversation with Lukas and to dis-credit Lukas' denial.6 Unlike all other witnesses called by the General Counsel, Overton, anadmitted Local No. I card signer, is not an alleged discriminatee andtherefore has no financial interest in the instant proceeding. Counsel forRespondent argued that all of the General Counsel's witnesses. requestedby Brown to testify pursuant to a communication from him, were subjectto conflicts of interest and therefore their testimony should not be cred-ited. The alleged conflict was that Brown's communication to them sug-gested that they would receive backpay for their being unlawfully dis-charged. I do not find that Brown made any promise of "benefit" otherthan the backpay which the Act might allow if the General Counsel'scase was successful.474 ST. JOHN'S CONSTRUCTION CORPORATIONdenied that he had signed the card, Lukas told him thathe knew that Richie Fordham (another employee) hadsigned a card because he had just finished speaking toFordham. Lukas then told Overton that the Unionwould not benefit anybody and that Respondent "wasn'thaving one coming in."Overton then left Lukas' office and waited in Produc-tion Manager Golden's office for a work assignment. Ator about 9 a.m., Golden asked him what he knew of theUnion. Overton answered that he knew only that a unionwas trying to come in. Golden then asked him how hefelt about the Union and Overton answered that he wasnot out to hurt anybody who was trying to better him-self. Golden then nodded his head.As in the case of Harper, Respondent failed to denyOverton's patently credible testimony regarding any ofthese coercive interrogations and threats by SupervisorsLukas, Middleton, and Golden. I conclude that PresidentLukas and Production Manager Tim Golden, on theabove statements and conversations, unlawfully and co-ercively interrogated Overton concerning his union ac-tivities, and manifested an impression of surveillanceover union activities of employees, and unlawfully dis-paraged the Union and warned Overton against support-ing it, all in violation of Section 8(a)(1) of the Act.Overton also testified that he and the other service-man, George Tomacheski, were retained when the 19 in-stallers were terminated on January 2, 1980. They re-mained as Respondent's sole employees (other than officeclericals) and performed the same work as previously,were paid by Respondent but repaired work performedby the subcontractors as hereafter described. In theperiod January and February 1980, there was no slow-down in work (albeit performed by subcontractors andtheir employees) and they all were "busy as ever."The Regional Director's December 31, 1979, Decisionand Order dismissing the November 26, 1979, petition inCase 29-RC-4791 notes that Michael Mard, Respond-ent's general manager, in a telephone conversation ofNovember 30, 1979, discovered Joseph Brown's conflict-ing business interests which showed him to be a competi-tor of Respondent. The record before me does not showany earlier knowledge by Respondent of Brown's statusas a potential business competitor. On the basis of therecord, I conclude that Respondent had no knowledge ofBrown's status as a business competitor of Respondent atthe time that the above coercive interrogations andthreats of reprisal were made to Overton and Harper, itsemployees. I further conclude that, in any event, in theseconversations neither Lukas nor any of his subordinatesupervisors mentioned to these employees whom theywere unlawfully interrogating and threatening thatBrown was or might be a business competitor of Re-spondent.2. Lukas' speech to all employees on the evening ofDecember 10, 1979Sometime after 5 p.m. on Monday, December 10,1979, Lukas awaited the arrival of all the employees atthe end of the workday to make a speech to them on Re-spondent's premises. Overton made a tape recording ofabout the first 45 minutes of the 1-1/2-hour speech. Heceased recording after 45 minutes because, as he testified,he feared he had been "spotted" by one of Respondent'sfemale clerical employees. Of the remaining 45 minutesof the speech not so recorded, it is undisputed that about25 minutes was occupied by Lukas playing an additionaltape recording of the November 30, 1979, conversationbetween General Manager Michael Mard and Brown anda further taped telephone conversation between Lukasand a former employee of Respondent who had oncebeen a partner of Brown. These recordings were playedto the employees to show Brown as a business competi-tor of Respondent, and to disparage Brown's characterand his reliability in business in order to cast doubt onthe wisdom of Respondent's employees in choosing himto lead any labor organization in which they were mem-bers. This December 10 meeting occurred immediatelybefore Respondent's employees were to meet at employ-ee Salvator Palisi's home to sign cards for the CarpentersUnion, and Lukas does not deny that, during the meet-ing, he told the employees that he knew that they wereshortly to go to a union meeting. In any event, on thecredited testimony of former employees Thomas Bar-cena, Rudolph Harper, and Chester Overton, as partiallycorroborated by former Supervisor Ronald Rogers, aRespondent witness, and discrediting the denials and ex-planations of Lukas and Golden I find that, in that De-cember 10 meeting of some 20 employees, 5 foremen,Golden, Mard, and Lukas, Lukas did all the talking; toldthe employees how the Company was moving up; thatall the employees had opportunities for advancement;that they would begin to get more benefits; and that thecards the employees signed for Blue Cross-Blue Shield inSeptember 1979 which had resulted in no benefits to theemployees could be straightened out by negotiation.Lukas said that, if the Union came in, it would cost toomuch money and cause Respondent to close down. Aftertelling the employees that they were being "used" byBrown who was organizing the Union for his own bene-fit and not theirs, he said that if they did not support theUnion they could make more money and move up in theworld. After he told them that he knew of the unionmeeting they were going to that night, he played thevarious tapes to discredit Brown, noting that he was acompetitor of Respondent and that the employees hadbeen duped.Thomas Barcena testified that before and after Lukas'December 10 speech Foreman Ed Murray told him thatthe Union was no good, would break up the "structure"of Respondent by making too many demands, and thatMurray was always trying to get information from himregarding the Union and asked them if he knew anythingof a union starting up. More important, Barcena testifiedthat after he signed the Local No. 1 card (on or aboutNovember 21, 1979) Foreman Ed Murray told him thatLukas would rather subcontract the work out than let aunion in.Harper recalled that, in the December 10 speech,Lukas said that they would not have a union in Respond-ent and that Lukas had been "down this road" before,and that Lukas mentioned four options which Respond-ent faced with regard to the Union. These four options475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere: To change the name of the Company; to subcon-tract the work; to close Respondent's doors; and to layoff everybody. Lastly, Harper testified that Lukas toldthem, after presenting the four options, that the employ-ees who supported the Union should go home and thinkabout it. He ended by saying that, if the employeesthought that he was "playing" with them, the employeesshould "try me."The employees, at this time, were working 12 to 14hours a day on a 6-day week being required to work onSaturdays. Harper testified that, prior to this meeting, hehad not heard of Respondent subcontracting any of thework. As above noted, Barcena testified that after sign-ing his Local No. I card Foreman Murray told him thatLukas would rather subcontract the work than let aunion in. In particular, he testified that there had been noprior mention of subcontracting until he signed his cardin late November 1979 when Murray first mentioned itto him.Overton, a credible witness, testified that in the De-cember 10 speech Lukas said that no union was going tocome in; that Respondent was an expanding companyand could benefit if the employees did not vote theUnion in. He said that all the employees had opportuni-ties if they stuck with him and that they would get BlueCross-Blue Shield benefits. He then said that, rather thanhave the Union in, he would close the doors but thatafter he said that he said that he would "go subcon-tract." Overton particularly recalled that Lukas said thathe knew that employee Palisi was having union meetingsand had a big part in trying to get the Union into theshop.The complaint alleges, inter alia, that in mid-December1979, i.e., in this December 10, 1979, speech, Lukas madeunlawful promises to increase medical benefits, promisesof job advancement opportunities and other benefits andimprovements, and unlawful warnings and threats ofreprisal, to induce the employees to refrain from support-ing Local No. 1 and the Carpenters.I find that Lukas, by telling emloyees that the medicalbenefits, which had not been secured in September couldbe worked out by negotiations, was offering them BlueCross-Blue Shield benefits if they withdrew support fromthe Union; told them that they all could succeed if theystuck with him (a promise of unlawful benefits) andthereby violated Section 8(a)(l) of the Act as alleged.Further, by telling them that, faced with union organiza-tion (having been down that "road" before), Respondenthad four options including closing its doors, subcontract-ing, or going out of business, Respondent was predicat-ing these options on the success of union organizationamong the employees. Such threats of reprisal, as al-leged, constitute unlawful warnings and threats of repri-sals in violation of Section 8(a)(1) of the Act.Although he did not expressly deny the testimony ofHarper, Barcena, and Overton, Lukas testified that hemerely told the employees that he would close the doorsand go out of business and in any event not bargain withany union which had Joe Brown as one of its leaders be-cause Joe Brown at all material times was a businesscompetitor; in addition, he was not required to do so. Inthis regard Respondent points to the Regional Director'sDecember 31, 1979, dismissal of Local No. I's petitionfor certification in Case 29-RC-4791 as support for thisposition. 7 I do not credit Lukas. In the first place, Lukasand other supervisors were threatening and coercivelyinterrogating employees before Respondent discoveredBrown's conflicting status. Moreover, I note that Lukas'testimony specifically denied any mention of subcontract-ing in this December 10 speech. Ronald Rogers, aformer Respondent foreman and, at the time of hearing,one of two remaining "subcontractors" performing workfor Respondent, testified as a Respondent witness, con-trary to Lukas' denial, that Lukas did mention subcon-tracting in his speech to the employees and also used theexpression "try me" (as Harper had testified, that Lukashad said that if the employees thought that Lukas was"playing" with them, that they should "try me"). Inview of Rogers' testimony that one of the alternativesthat Lukas presented was subcontracting and otherwisecorroborated Harper, I find that Rogers' contrary testi-mony undermines that of Lukas. I therefore credit thetestimony of Harper, Overton, and Barcena, contrary toLukas, because Respondent's own witness, Rogers, mate-rially contradicted Lukas, and I conclude that Lukas didnot, in that speech, use Brown's conflicting position as acondition of closing Respondent's doors or subcontract-ing. If that were his actual position in making the speech,there would be no reason for him to make promises ofbenefits to avoid employee prounion activity. Even apartfrom Rogers, I would discredit Lukas based on the otherelements in his speech, his demeanor, his volunteering ofexplanations in his testimony, his repeatedly being led inorder to elicit his answers from impermissibly suggestivequestions, and Foreman Murray's prior threat to Barcena(in late November) consistent with Lukas' December 10threat to subcontract. In short, Lukas used Brown'sstatus as an argument against employees' support of thisUnion. His promises of benefits and threats to closedown or to subcontract related to union representationgenerally and not merely to opposition to Brown asproved by his unlawful interrogations and threats beforehe knew of Brown's conflicting position. Brown's statuswas merely a single Lukas argument against employeeunion activity.3. The discharges of January 2, 1980There is little dispute that on January 2, 1980, Re-spondent, keeping its two servicemen, discharged all 19of its insulation employees.8There is no dispute that theemployees were told that at the end of the day, whenthey returned from work, that they were being laid off;7 The December 10 speech was made 3 weeks before the Regional Di-rector's decision issued.8 Some of the General Counsel's witnesses testified that they were laidoff on January 3, 1980, rather than or January 2. This is substantiated, inpart, by their testimony that payday is Thursday of each week andcovers the preceding period Thursday through Wednesday. They testi-fied that they received two checks: One for the week ending Wednesdayand one for the full day of work on Thursday. It appears that, at most, abackpay issue might turn on this. I conclude, however, as Respondentsuggests and other of the General Counsel's witnesses testified, that theevents herein occurred on Wednesday, January 2, 1980, rather than onThursday. January 3, 1980.476 ST. JOHN'S CONSTRUCTION CORPORATIONthat Respondent was going to subcontract their work;and that their foremen were going to purchase Respond-ent's trucks and run them as independent businessmen.As above noted, except for Lukas' December 10 speechthere was no mention of subcontracting to employeesprior to this time except that, in late November 1979,Foreman Ed Murray told employee Barcena who had al-ready signed a Local No. I card that Lukas would rathersubcontract the work than permit the Union to come in.As in the case of employee Barcena, employee Harpertestified that he received two checks at the end of theworkday on January 2, 1980; that when Production Man-ager Tim Golden passed out the checks, he told him thatForemen Middleton, Rogers, and Bennett were the newsubcontractors and that, if he wanted a job, he had bettertalk to them because he would be working for them fornow on. When Harper went to Middleton to ask him towork on his truck, Middleton refused. He then ap-proached Foreman Ed Murray, who eventually hiredhim. Harper was thereafter paid by Murray on checkscarrying Murray's name rather than St. John's Construc-tion; was paid at straight time rate only with no overtimepay; reported to work at the same place, 127 BedellStreet; and traveled in the same truck as before, carryingthe same markings of St. John's Construction Corp. Inreporting to work each day at St. John's Construction,the same production manager, Tim Golden, gave out thework in the same way to the subcontractors who hadpreviously been the foremen; and the contracts for workto be performed by the subcontractor remained contractsbearing the name of St. John's Construction. There is nodispute that St. John's Construction still bid the work forthe subcontractors and Overton and Tamacheski, stillRespondent's employees, continued to act as servicemen.Harper testified that his "subcontractor," Ed Murray,told him after January 2, 1980, that he was "broke"; thathe got a salary from St. John's Construction "just likeyou"; and that he was "broke like you."Rogers testified without contradiction that he cameinto being as subcontractor on January 3, 1980; that hepays his own disability insurance under the laws of NewYork State and computes his own withholding from thesalaries of his employees who receive only wages. Hesays that he owns the truck now although it continues tobear the name "St. John's Construction" on its side. Hesaid that he purchased the truck from St. John's on anagreement requiring 20 percent of his weekly revenuesor at least $300 a week to be paid to Respondent untilthe purchase price was met.The former foremen who are now subcontractors,under an arrangement with St. John's, store their trucksat St. John's to keep them warm (because of the pecu-liarities of the chemical reactions in the urea-formalde-hyde foam) at a rate of about $50 per month; do most oftheir work as subcontractors for St. John's on jobs whichSt. John's calculated and bid, but also do work for pri-vate parties from time to time. The subcontractors dotheir own billing. The subcontractors are obliged to steerjobs to St. John's if they receive the jobs from strangerswhile they are working on jobs provided by St. John's.There is no such obligation if the subcontractor obtainedthe job without St. John's assistance. The percentage ofthis "private" work is unknown.On January 2, 1980, and thereafter, there was and hasbeen no written agreement entered into between St.John's and the subcontractors relating to their relation-ship.9In July or August 1979, according to Rogers,Lukas first mentioned subcontracting to him and askedhim whether he would like it. When Rogers told himthat he would like it, Lukas told him to let it slide. Thereis no testimony or other evidence from Rogers thatLukas made any further mention of subcontracting be-tween July or August 1979 and January 2, 1980, when hemade the oral subcontracting agreement with Rogers.When, in July and August 1979, Lukas allegedly sug-gested that Rogers, in becoming a subcontrator, coulduse the law firm of Haber and Wolf (predecessor to Re-spondent's present counsel), Rogers had never met Haberor Wolf then or thereafter. He did testify that sometimeafter January 2, after Haber, Wolf, and Respondentchose a corporate name for him, Haber and Wolf senthim corporate seals. Rogers paid the legal fee but nevermet or even spoke to the lawyers. Respondent acted asthe "go-between." The choice of the corporate name andthe use of the law firm, according to Rogers, wereLukas' idea and Lukas told Rogers that he would "takecare of it." In addition to using the same lawyer as St.John's Construction, Rogers, as a subcontractor, used thesame accounting firm, also at Lukas' suggestion.With regard to the timing and nature of Respondent'sdecision to subcontract the work rather than use its ownemployees, Lukas testified (and was corroborated inlarge part by the testimony of Production Manager TimGolden) that in July 1979 he discussed subcontractingwith his foremen, some of whom were only lukewarmabout the idea. I credit this much of Lukas' testimony.Lukas, unlike Rogers, did not suggest that he profferedthe name of his law firm at this date. In addition, howev-er, he testified that, in early October 1979, he again hada meeting with his foremen, especially including Rogers,in a diner in Hempstead, Long Island, when a firm deci-sion was made to subcontract. Lukas testified that hetold the foremen that there would be subcontractingsome 2 months down the road and told them of theproblems of subcontracting including the necessity ofgetting a lawyer and an accountant. He suggested theuse of the law firm of Haber and Wolf and the necessityto incorporate. He said he also told them that, whilethey could do private work and would be independent,he expected them to give priority in doing business to St.John's work. There were discussions at that time as tothe responsibility for broken equipment and the use ofmechanics. Lukas testified that, although there was afirm October 1979 decision between him and his foremento engage them as subcontractors and although there wasa "final commitment," there was no implementation ofthat decision after October 1979 because they were toobusy with their work. Such an explanation is incredible9 Nor had it been formalized as of the hearing in January 1981. Ratherthan enter into a written agreement. Lukas preferred to proceed on "thebasis of integrity."477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is unacceptable.°" In particular, Lukas testified thatpresent at the October meeting were Foremen RonRogers, Gene Middleton, Bob Bennett, and Ed Murray.It is noteworthy again that Rogers failed to testify con-cerning the October meeting and that, while Rogers tes-tified that he paid for his truck on the basis of a 20 per-cent of gross earnings or $300 per week, whichever wasless, Lukas testified that at the October 1979 meeting atthe diner it was agreed that they were to pay at a rate ofonly 10 percent of their gross earnings or $300 per week,whichever was less. In short, Lukas testified that at thatOctober 1979 meeting with the foremen they hammeredout a general understanding and made a final decision tosubcontract perhaps in 2 months. Although there was noimplementation of that alleged agreement between Octo-ber and January 2, 1980, Lukas said that, when he wasprepared thereafter to implement the October decision tosubcontract, that implementation was interrupted by alate November telephone call from the Board advisingRespondent that, on or about November 26, 1979, theLocal No. 1 petition was filed in Case 29-CA-4971.Lukas said that he decided, after discussions with coun-sel, not to proceed with subcontracting because to do so,and terminate his employees with the filing of the peti-tion, would be regarded as an unlawful act.Finally, Lukas testified that when, on January 2, 1980,he learned that the Local No. I petition had been dis-missed, he decided to implement the subcontractingagreement because there was no representation proceed-ing pending. Lukas denied knowledge of the continuinginterest and union activity among Respondent's employ-ees in support of the Carpenters Union.4. Discussions and conclusion with regard to thesubcontracting on January 2 and the discharge ofRespondent's 19 production and maintenanceemployeesI conclude, as alleged in the complaint, that Respond-ent on January 2, 1980, unlawfully discharged 19 produc-tion and maintenance employees and thereafter unlawful-ly entered into subcontracts with its former foremen as"subcontractors" as a sham device in an attempt to avoidthe possibility of dealing with the Union.As I understand Respondent's testimony, Lukas dis-covered the dismissal of the petition by virtue of a phonecall from his attorney on the morning of January 2, 1980.0' On cross-examination, Lukas testified that this "firm decision" wasonly a "broad outline" and that, in October, since the foremen had noprior business experience, he "didn't want to lock them into anythingfirm," This "firm decision" therefore, certainly as of October 1979, ac-cording to Lukas' own testimony, was apparently not entirely rigid, not-withstanding that Lukas also testified that it was "practically" formalizedin October. In any event, Lukas testified that "there was no need to draftdocuments ..[A] contract or a piece of paper typed up does not for-malize anything." Earlier, Lukas testified that at the October meetingthere was a definite decision to subcontract and a "final commitment."Lukas would be taking a dangerous business and legal step if, at one time,he made a "final commitment" to subcontract and yet failed "to lockthem into anything firm," preferring to proceed on the basis of "integri-ty." My observation of Lukas as an astute businessman, whatever his esti-mation of the integrity of his foremen, leads me to conclude that, had any"final commitment" pertaining to the fundamentals of his business beenmade, it would have been reduced to writing well before the drasticchanges of January 2, 1980.The face of the decision of the Regional Director dis-missing the petition carries two notations, in footnotes 1and 2 therein, of the affiliation or attempted affiliation ofLocal No. 1 with the Carpenters Union (Resp. Exh. 1).Indeed, that affiliation was in process according to foot-note 2 of the Regional Director's December 31, 1979,disposition. Since a motion to amend the petition wasmade at the representation hearing with regard to LocalNo. I affiliating with the Carpenters Union, and sincethat was made early in December 1979, I cannot creditRespondent's assertion that it was unaware that the Car-penters Union had a continuing interest of representingthe employees in the production and maintenance unit.What Respondent is essentially arguing is that the Re-gional Director's December 31, 1979, dismissal of LocalNo. I's petition is dispositive of the conclusion that, infact, there was no longer any union activity among itsemployees of which notice need be taken for legal pur-poses, and that Respondent could therefore proceed withits subcontracting scheme to eliminate any further risk ofunionization. The facts, however, do not support this ar-gument.Secondly, after allegedly leisurely considering thematter in July and October 1979, the haste with whichRespondent terminated its employees and entered intothese verbal subcontracting agreements with its formerforemen all demonstrate that Respondent was seeking toact at a time when there was apparently no proceeding,at least in a formal sense, which would prevent it fromacting. Such haste in the face of the Carpenters' continu-ing interest further manifests Respondent's quick actionto enter into a relationship with its former employeeswhich might avoid further representation problems. Icannot credit Respondent's testimony to the effect that itwas unaware of the Carpenters' interest. I conclude, con-trary to such testimony, that Respondent acted only be-cause the petition had been dismissed; and that therewere no formal National Labor Relations Board repre-sentation proceeding at that time. Where, as here, I con-clude that Respondent discharged its employees, know-ing and reasonably fearing that they were supporting theCarpenters Union which, in the future, would file a fur-ther representation petition or confront Respondent witha bargaining demand as their representative, the dis-charges are unlawful and in violation of Section 8(a)(1)and (3) of the Act.In further support of this conclusion, one may observethat Respondent engaged in conversations with its fore-man relating to subcontracting as early as July or August1979. Respondent admits that there were no firm deci-sions made at that time with several of the foremen ex-pressing only lukewarm interest. Respondent goes fur-ther and states that a firm decision to subcontract wasmade in October 1979. In support of this are Lukas' testi-mony and the testimony of Tim Golden, allegedly pres-ent at such a meeting. None of the foremen testified withregard to any October meeting much less that a firm de-cision was made by Lukas and Respondent to engage insubcontracting as early as October 1979. Rather, the onlysubcontractor who testified--indeed the only foremanwho testified--was Ron Rogers, called as a witness by478 ST. JOHN'S CONSTRUCTION CORPORATIONRespondent. Although he testified as to conversationswith Respondent as early as July or August 1979, 1 wasparticularly impressed by his failure to mention that anysimilar conversation had been made by Lukas with anagreement by the foremen to become subcontractors.Moreover, as Harper, Barcena, and Overton testified, theonly mention of subcontracting which they had heardwas after the signing of their Local No. I cards in lateNovember 1979, when Foreman Ed Murray mentionedthat Respondent would rather subcontract the work thanpermit a union to come in. In sum, despite Golden's cor-roboration and in view of Roger's failure to mention anyOctober or other meeting where both Lukas and Goldenplace him, I do not credit that any such October meetingwas held or that an agreement was then reached. I con-clude, further, that, if any meeting were held betweenLukas and his foremen, it was after the commencementof union activity among Respondent's employees in No-vember 1979; and that Lukas told the supervisors, asMurray told Barcena in November 1979, that Respond-ent would rather subcontract than permit a union tocome in. I conclude it was then that Lukas met with hisforemen-not in October, but after union activities start-ed; and the substance of the communication from Lukasto the foremen, which Murray contemporaneously re-peated to Barcena, was that they could expect to becomesubcontractors if a union came in. Surely if there hadbeen a firm commitment (including various details of op-eration) made by the foremen to Lukas in a special meet-ing, as Lukas suggested, Rogers (whom both Lukas andGolden place at the meeting) would have made mentionof it in his testimony. He did not. Nor did Respondentcall any other foreman to testify in support of such aspecific subcontracting agreement or understanding inOctober 1979.I therefore do not credit Lukas' and Golden's testimo-ny insofar as they asserted that a meeting with the fore-men was held in or about October 1979, i.e., beforeLocal No. 1 activity among Respondent's employees,wherein an agreement was reached wherein the foremenwould be subcontractors doing work for St. John's Con-struction Corp. I further conclude, therefore, that, basedon Respondent's animus, the timing, and Respondent'sknowledge and previous threat, the termination of the 19employees on January 2, 1980, and the immediate sub-contracting to foremen, all occurred by virtue of Lukas'unlawful desire and intent to avoid further action by Re-spondent's employees (who were at that time card sign-ers of the Carpenters Union) in support of a collective-bargaining agent. Again, this is demonstrated by the factthat as early as December 1979, in the Board's proceed-ings, Respondent knew" that its employees were seekingaffiliation with the Carpenters Union by virtue of state-ments by Local No. 's representative; and that to fore-stall any such continued activities by its employees, uponthe dismissal of the Local No. I petition Respondent sud-denly went to subcontracting. Respondent's terminating" Indeed, the very December 31 document on whose dismissal Re-spondent relies for legal exculpation carries in its fn. 2 the observationthat a Carpenters Union charter "was in the process of being issued."Dismissal of the petition can hardly foreclose a finding that the employ-ees' desire for union representation here continuedof employees in order to avoid the anticipated conse-quences of their further union activities on behalf of theCarpenters and using the device of subcontracting to itserstwhile foremen violates Section 8(a)(1) and (3) of theAct.I reject Lukas' testimony that he failed to implementan October decision to subcontract because he or his em-ployees were too busy and because it would have inter-fered with business.5. The discharge of Richard O'Keeffe in violationof Section 8(a)(3) of the ActThe complaint alleges that O'Keeffe was unlawfullydischarged on December 9, 1979. 2 Hired by Respondentin August 1979, O'Keeffe was terminated in the middleof the pay period, without warning or notice, on Satur-day, December 8, 1979, at or about 4:30 p.m. after com-pleting a job. Another employee told him that Produc-tion Manager Golden wanted to see him and, when hewent into Golden's office, Golden told him that he wasbeing temporarily laid off because work was slow. (Con-necticut and other States had banned foam as an insulat-ing material and other States were following Connecti-cut's lead.) Golden said he told O'Keeffe work was "get-ting slow.""aWhen O'Keeffe asked him how long thelayoff would be, Golden told him that he was not sureand that he would be called back when things picked up.O'Keeffe walked out but within a few minutes returnedto the office because he knew that he was not the leastsenior employee. He then asked Golden why he wasbeing picked for layoff over everybody else. Golden toldhim that there was no such thing as seniority in Re-spondent and that he (Golden) picked whom he wantedto pick. O'Keeffe said that he could not believe that he12 The complaint also alleges that employee Salvador Palisi was unlaw-fully discharged on December 7, 1980 At the hearing, the General Coun-sel moved to amend the complaint by withdrawing Palisi's name as analleged discriminatee. Without objection, I granted his application.'' In early November, Respondent was so busy that it projected addinga sixth truck. In early December, Respondent was still very busy. Goldenfirst testified that he first told Lukas that Respondent would not need asixth truck in the second week in December, then switched to the firstweek when confronted with the fact that O'Keeffe was terminated asearly as December 8. Golden also testified that he decided as early asDecember 2 to terminate an employee but did not determine until theday of termination that O'Keeffe would be chosen. On December 2 or 3,Respondent was "very busy," using five men on the trucks rather thanthe usual four. Golden then said he determined on December 2 to termi-nate an employee because he projected that later in December, aroundChristmas, the work would then be "bottoming out." This testimonycannot withstand scrutiny. Surely, if the decision were made as early asDecember 2-highly unlikely in view of the quantity of business-O'Keeffe could have been terminated coextensive with the pay period.And why terminate him when there was work; why not await the slackperiod? It might also be noted that, even as late as the day of his dis-charge, O'Keeffe and the other employees were working a 6-day work-week. Evidently, Golden's projected "bottoming out" process had notbegun. Finally, Golden simply could not explain what caused him to sud-denly terminate O'Keeffe in the middle of the pay period, especiallywhen that occurred on December 8 and he had determined on makingthe termination 5 or 6 days before. Lastly. Overton testified without con-tradiction that, all through January and February, the servicemen andformer employees were all "busy as ever." Thus, the economic basis forthe O'Keeffe termination must be considered as wholly false as the al-leged poor quality of O'Keeffe's work and complaints of coemployeesThere was no evidence to support employce complaints.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas being picked for being laid off; that nobody everwarned him about his work or conduct and that workwas not slow at the time with Respondent operating fivetrucks on a 6-day week. Harper's uncontradicted testimo-ny, above, was that, at least as late as December 10, the6 days of work per week were based on 12- to 14-hourworkdays.Golden told him that he was thinking of laying offother employees. No other employee was ever laid offfor lack of work.With regard to his union activities, O'Keeffe said thathe signed a union card 3 or 4 weeks before he was laidoff and he also distributed five or six Local No. I cardsfor Salvador Palisi. Employees came to him for cards butreturned the signed cards to Palisi. The record is silentwhether he sought to conceal his distribution of theunion cards to coemployees. He attended no union meet-ings until after he was laid off.With regard to Respondent's knowledge of O'Keeffe'sunion activities, he recalls only conversations with hisforeman, Rogers, sometime in November 1979 whenRogers told him that he (Rogers) was in favor of theUnion and would not have taken the job of foreman if itmeant not being represented by the Union. O'Keeffe saidthat he did not remember if he told Rogers that he hadjoined the Union.Golden testified that he laid off O'Keeffe because hewas a slow worker and because Respondent's work wasslow. Respondent has not supported either of these asser-tions and, as above noted, I have rejected as incredibleGolden's testimony regarding the economic basis forO'Keeffe's termination including the timing of his deci-sion. Golden also denied any other reason for the dis-charge but did say that two employees (MacIntosh andPhillips) had complained about O'Keeffe; that O'Keeffewas too slow and was holding them down in their pro-duction. Golden testified he spoke twice to O'Keeffe toimprove his performance and to O'Keeffe's foreman,Rogers. Golden said that O'Keeffe's problems and poorperformances were evident soon after he was hired.Respondent failed to call as witnesses any of the em-ployees who allegedly complained to Golden aboutO'Keeffe's conduct and work activity; failed to seek cor-roboration from Rogers whom it examined as its witness,and Golden and Lukas contradicted each other concern-ing the choice of O'Keeffe as a person to be terminated.Whereas Golden testified that Lukas left the mattersolely up to him (Golden) to make the decision as towhom to lay off because of the slow work, Lukas testi-fied specifically that he directed Golden to terminateO'Keeffe. Thus the record shows that O'Keeffe, withoutexplanation, was terminated in the middle of the payperiod; he was not the employee of least seniority;named employees who had allegedly complained abouthis work and the supervisor, a witness, were neither pro-duced nor examined to support Golden on this point; andthere was a dispute among Respondent's top supervisorsas to who had actually selected him for being terminat-ed. 4" In addition, the economic basis for the termination has been rejectedas palpably false.There is no direct proof of Respondent's knowledge ofO'Keeffe's union activities. Especially in "small plants,"such as Respondent's fewer than 22 employees, GeneralIron Corp., 218 NLRB 770, 778 (1975) (about 25 employ-ees), the employer's knowledge may be inferred and thusan unlawful motive for the discharge supported. Such aninference may be drawn where, in a small plant, an em-ployee has engaged in union activities, the employer hasdemonstrated union animus and engaged in contempora-neous unfair labor practices, and the employee has beenterminated for reasons which are factually unsupportable.Wiese Plow Welding Co., Inc., 123 NLRB 616 (1959); A toZ Portion Meats, Inc., 238 NLRB 643 (1978), enforce-ment denied 106 LRRM 2844, 90 LC 12,648 (6th Cir.1981); U.S. Soil Conditioning v. N.L.R.B., 606 F.2d 940(10th Cir. 1979).Here, O'Keeffe signed a union card on November 21and distributed five or six others to employees. There isno showing on this record where, when, and the circum-stances under which he distributed the cards, includingthe notoriety of his activity. Even if he concealed his ac-tivities, that would not foreclose the inference of knowl-edge, A to Z Portion Meats, Inc., supra. There is no show-ing here of O'Keeffe being circumspect or concealing hisinvolvement. Rather, he discussed the Union with hisforeman notwithstanding he may not have explicitlythereby identified himself as a supporter.The next working day after the O'Keeffe discharge,Lukas made his December 10 speech threatening, interalia, closing down or subcontracting to combat theUnion. Prior to the discharge, in late November, Lukas,Golden, and other supervisors interrogated and threat-ened employees.By far the critical element for inferring knowledge-and motive-is the incredible, and virtually unintelligible,testimony of Production Manager Golden, the supervisorwho terminated O'Keeffe. His explanation of the eco-nomic basis of the decision to terminate O'Keeffe wasthat he projected a falling off of business. Yet, the evi-dence is uncontroverted that Respondent was very busy(operating all five trucks, 6 days per week, 14 hours perday) on the very day O'Keeffe was discharged. No re-cords or supporting evidence were produced to substan-tiate the anticipated "bottoming out." As for specifictiming, he openly admitted that he could not answer orexplain why he terminated O'Keeffe, without priorwarning or notice, in the middle of the pay period whenhe allegedly knew 4 or 5 days before that time that hewas going to terminate two employees. The quality ofthis sort of testimony is unacceptable from a high super-visor who directly participated in-indeed, he testifiedhe both initiated and implemented-the O'Keeffe dis-charge.Moreover, with regard to the selection of O'Keeffe,Respondent failed to corroborate Golden's testimony,that two employees complained of O'Keeffe's work andthat his slowness was the reason for the discharge. Theonly evidence was to the contrary-that there were nocomplaints. Further, Respondent also failed to questionits witness, Foreman Rogers, to corroborate Golden'stestimony that he previously spoke to Rogers concerning480 ST. JOHN'S CONSTRUCTION CORPORATIONO'Keeffe's poor work. I do not credit Golden's testimo-ny concerning any such complaints against O'Keeffe orconversations with Rogers especially in the light ofO'Keeffe denying any such conversations with Goldenor any other "boss."Here, therefore, are all the elements for a reasonableinference of Respondent's knowledge and unlawful moti-vation under the "small plant" theory, Haynes Industries,Inc., 232 NLRB 1092 (1977), a plant of under 22 employ-ees, contemporaneous unfair labor practices, threats, andother demonstrations of union animus, A to Z PortionMeats, Inc., supra; no prior warning of discharge (oreven complaints on his work) followed by an abrupt andwholly unexplained discharge in the middle of the payperiod, Haynes Industries, Inc., supra; and shifting, false,and unsupportable explanations regarding economic cau-sation, timing, and selection, from which I additionallyfind support in inferring an unlawful motive, A to Z Por-tion Meats, Inc., supra at 643. The court of appeals in Ato Z Portion Meats. Inc., supra, appears to have relied onthe concealment of union activities in denying enforce-ment. Here, Respondent's incredibility was, if anything,more pervasive in failing to explain the O'Keeffe dis-charge and here there was no proof of concealment byO'Keeffe. The General Counsel having proved a primafacie case of O'Keeffe's unlawful termination and Re-spondent having advanced only false "reasons" for thedischarge, I conclude that on December 8, 1979, Re-spondent discharged its employee Richard O'Keeffe inviolation of Section 8(a)(3) and (1) of the Act as alleged.Cf. Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980); Limestone Apparel Corp., 255 NLRB722 (1981); Steinerfilm, Inc., 255 NLRB 769 (1981).CONCLUSIONS OF LAWi. The Respondent, St. John's Construction Corpora-tion, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and Local No. 1, Insulation, Sidingand Home Improvements Union, are labor organizationswithin the meaning of Section 2(5) of the Act.3. By its supervisors inquiring into the employeeshaving signed membership cards in Local No. 1 or theCarpenters Union, in November and December 1979,and inquiring into their views concerning their supportfor either of such labor organizations, Respondent un-lawfully interrogated its employees concerning theirmembership in, activities on behalf of, and sympathy forthe Carpenters Union and Local No. I in violation ofSection 8(a)(1) of the Act.4. Respondent, by statements of its supervisors, Lukas,Golden, Middleton, and Murray in November and De-cember 1979, wherein it offered and promised employeesincreased medical benefits, job advancement opportuni-ties, and opportunities to make more money in order toinduce them to refrain from supporting or giving assist-ance to any of the said labor organizations, made unlaw-ful promises of benefits in violation of Section 8(a)(1) ofthe Act.5. By warning and directing its employees, in Novem-ber and December 1979, to refrain from becoming or re-maining members of the Carpenters Union or Local No.1, by threatening to go out of business, plant closure,subcontracting of unit operations, and discharge of itsemployees in order to have such employees refrain fromgiving support or assistance to the above labor organiza-tions, or either of them, Respondent violated Section8(a)(1) of the Act.6. By discharging Richard O'Keeffe on December 8,1979, by subcontracting work on January 2, 1980, and bydischarging the following named employees on or aboutJanuary 2, 1980, because of its desire to avoid its em-ployees being represented by a labor organization, andtheir membership in and activities on behalf of theabove-named labor organizations, or either of them, Re-spondent engaged in, and is engaging in, unfair laborpractices in violation of Section 8(a)(1) and (3) of theAct: Gary Rogers, Stephen Pellegrino, MichaelMcHenry, Pablo Soto, Thomas Barcena, Tom Taggart,Michael Phillips, Fred Kirk, Rich Fordham, RichardBennett, James Williams, Thomas Quinn, D. McIntosh,Milton Mooney, Benjamin Faron, Joseph Balado, RobertRomeo, Rudolph Harper, and Kenneth Lukas.7. By ceasing its own insulation and trucking businessand activities, selling its trucks to subcontractors, andcontracting out its service operations in the installationof insulation materials, all because of the union activitiesof its employees, Respondent engaged in, and is engagingin, unfair labor practices in violation of Section 8(a)(1)and (3) of the Act.THE REMEDYIt having been found that the Respondent, St. John'sConstruction Corporation, has engaged in certain unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action to effectuate thepolicies of the Act.It having been found that Respondent unlawfully dis-charged 20 of its employees because of their union activi-ties, and its desire to avoid their anticipated representa-tion by a labor organization, I will recommend that Re-spondent offer them immediate and full reinstatement totheir former jobs or, if such jobs no longer exist, to sub-stantially equivalent jobs, without prejudice to their se-niority and other rights and privileges, or other workingconditions, and make them whole for any loss of earn-ings or benefits suffered by reason of such discriminationby payment to them of sums of money equal to theamounts that they would have earned from December 8,1979, in the case of Richard O'Keeffe and January 2,1979, in the case of the remaining named 19 employeesas net backpay to the date of their being offered uncon-ditional reinstatement by Respondent, all in accordancewith the Board's formula in F. W. Woolworth Company,90 NLRB 289 (1950), with interest as described in Flor-ida Steel Corporation, 231 NLRB 651 (1977).'5 Thes See, generally, Itis Plumbing d Hearing Co.. 138 NLRB 716 (1962).Neither the General Counsel nor the Carpenters Union has urged the is-suance of a bargaining order herein and I do not pass on the issue.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's normal remedy in this type of case, where thesubcontracting stems from an unlawful motive, is for Re-spondent to resume its operations where the recordshows that the resumption, including cancellation of itssubcontracts, if necessary, would not create undue hard-ship. In Jays Foods, Inc., 228 NLRB 423 (1977), wherethe subcontracts could be canceled on 30 days' notice,the Board ordered such resumption of operations. It or-dered that the subcontracting agreements be canceled be-cause the financial and legal ties of the respondent's serv-ice operations were not completely severed and resump-tion could be easily obtained. Here, Respondent, al-though it sold its trucks to the subcontractors, has nosubcontracting agreements of any duration whatsoeverwith the subcontractors. As of the date of the hearing,there were no specific agreements. Thus, they can becanceled at will. With regard to Respondent's use oftrucks, they can either be purchased from the subcon-tractors or Respondent may pay the former foremen fortheir use or seek other means of engaging in business.The fact that its equipment, including compressors, wasalso sold to the subcontractors is not a sufficient hardshipto its returning to its original function. As I noted at thehearing, a hardship to Respondent may exist for it to ob-serve its obligation to pay backpay. Of that, however,the record here is silent.'6 If it reinstates the employees,it is, under the law, permitted to lay them off for reasonsnot related to discriminatory purposes if there is simplynot enough work for them. Its obligation to reengage inits original business of supplying its own services by itsown employees will not, on this record, require suchhardship as to militate against such considerations. It hasits old warehouse and its old supervisors who engage inthe same work they engaged in before the subcontract-ing. To not require Respondent to engage in its old busi-ness would be effectively to permit Respondent, as inJays Foods, Inc., supra, to be rewarded for its own un-lawful action since the employees employed by the sub-contractors are not represented by any labor organiza-tion and Respondent has successfully and unlawfullyevaded its statutory obligation to permit its employees tobe union members if that is the expressed desire of theemployees. In view of the above facts, it is not unreason-able for Respondent to resume its former operations andreestablish the status quo ante to the extent necessary toprovide jobs for those employees who desire reinstate-ment and employment. Jays Foods, Inc., supra at 424.Since the subcontracting was unlawfully motivated andmay be avoided, I shall recommend that Respondentsever whatever ties it has with the subcontractors, rees-tablish its operations, and offer to reinstate O'Keeffe andthe employees discriminatorily discharged before the unitwork was contracted out.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:'' There is no record evidence that, even with laws against the use ofurethane foam as an insulating material, Respondent's operations, in fact,have become unprofitable. Respondent has not shown that the Board'snormal remedy of restoration of the status quo ante would endanger itscontinued viability. Hood Industries, Inc.. and its Wholly Owned Subsidi-ary. B & K Transportation. Inc., 248 NLRB 597, fn. 3 (1980).ORDER "The Respondent, St. John's Construction Corporation,Hempstead, New York, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in or activities on behalfof Local No. , Insulation, Siding and Home Improve-ments Union, or United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or either of them, or anyother labor organization, by subcontracting work, dis-charging its employees, or in any other manner discrimi-nating against them in regard to their wages, hours, hireor tenure of employment, or any other term or conditionof their employment.(b) Promising its employees increased medical benefits,job advancement opportunities, or other improvements intheir working conditions to induce them to refrain fromengaging in or supporting union activities.(c) Warning, directing, or threatening its employeeswith discharge, plant closure, subcontracting of work, orother reprisals in order to cause them to refrain from be-coming or remaining members of any labor organizationor giving such labor organization their support or assist-ance.(d) Coercively interrogating any of its employees withregard to their union activities or sympathies.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer the following named employees immediateand full reinstatement to their former jobs, without lossof seniority or other privileges, or, if such jobs no longerexist, to substantially equivalent jobs, and make themwhole for any loss of pay they may have suffered byreason of Respondent's unlawful discharge in accordancewith the provisions of this Decision entitled "TheRemedy": Richard O'Keeffe, Gary Rogers, Stephen Pel-legrino, Michael McHenry, Pablo Soto, Thomas Bar-cena, Tom Taggart, Michael Phillips, Fred Kirk, RichFordham, Richard Bennett, James Williams, ThomasQuinn, D. McIntosh, Milton Mooney, Benjamin Faron,Joseph Balado, Robert Romeo, Rudolph Harper, andKenneth Lukas.(b) Reestablish its service and trucking operations assuch operations existed on and before January 2, 1980,severing, if necessary, its subcontracting agreements andoperations.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all sub-contracts, payroll records, bank statements, truck titletransfers, bills of sale of equipment, social security pay-ments records, timecards, personnel records and reports," In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.482 ST. JOHN'S CONSTRUCTION CORPORATIONand all other records necessary to facilitate the effectu-ation of this Order.(d) Post at its warehouse and office in Hempstead,New York, copies of the attached notice marked "Ap-pendix."ls Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receipt1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed as to alleged violations of the Actnot expressly found in this Decision.483